DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Attar et al. (WO 2017/216784).
  	Per claim 1, Attar et al. teach a  method for detecting an encounter of an automatic swimming pool cleaner with an object protruding from a pool surface, comprising:
   	a. causing the automatic swimming pool cleaner to move along the pool surface ([0064]); and
   	b. causing detection of a change of pitch of a body of the automatic swimming pool cleaner ([0065, 0077]).
 	Per claim 4,  in which the change of pitch is detected as a function of time ([0084, 00112]).
  	Per claim 10, in which the object is a main drain cover ([0063]).
Claims 1-3, 5, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korenfeld et al. (US 2017/0342733).
  	Per claim 1, Korenfeld et al. teach a  method for detecting (via sensor 52) an encounter of an automatic swimming pool cleaner with an object (21) protruding from a pool surface (Fig. 2), comprising:
   	a. causing the automatic swimming pool cleaner to move along the pool surface ((Fig. 2), [0114]); and
   	b. causing detection of a change of pitch of a body of the automatic swimming pool cleaner ([0114-0115]).
  	Per claim 2,  Korenfeld et al. teach a method for detecting an encounter of an automatic swimming pool cleaner with an object (21) protruding from a pool surface, comprising:
 	a. causing the automatic swimming pool cleaner to move along the pool surface ((Fig. 2), [0114]); and
	b. causing detection of a change of yaw of a body of the automatic swimming pool cleaner ([0117, 0119, 0126]).
  	Per claim 3, Korenfeld et al. teach a  method for detecting an encounter of an automatic swimming pool cleaner with an object (21) protruding from a pool surface, comprising:
 	a. causing the automatic swimming pool cleaner to move along the pool surface ((Fig. 2), [0114]); and
 	b. causing detection of changes of both pitch and yaw of a body of the automatic swimming pool cleaner ([0017, 0119, 0126]). 	
  	Per claim 5, in which the change of yaw is detected as function of time ([0130]; Fig. 6).
 	Per claim 8,  in which the step of causing detection of a change of yaw of a body of an automatic swimming pool cleaner comprises detecting whether the body has turned through a yaw angle of no greater than approximately 5° within a determined period of time ([0119]).
  	Per claim 10, in which the object is a main drain cover (21).
 	Per claim 11, in which the object is a main drain cover (21).
  	Per claim 12, in which the object is a main drain cover (21).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is are rejected under 35 U.S.C. 103 as being unpatentable over Attar et al. (WO 2017/216784) in view of Korenfeld et al. (US 2017/0342733).
Per claim 6, while Attar et al. disclose detecting pitch or yaw as a function of time ([0045] “A turning angle or rate of turning may be measured by, or derived from  measurements by, a compass, gyroscope, accelerometers (e.g., displaced from an axis of turning of the robotic pool cleaner), or other device.” ), Attar et al. do not disclose in which the changes of both pitch and yaw are detected as at least one function of time.
Korenfeld et al. disclose a method wherein yaw is detected as at least one function of time ([0130]; Fig. 6) in order to, for example, determine if there are any delays in the pool cleaner reaching the waterline.
Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Attar et al. such that it includes both pitch and yaw being detected as at least one function of time in order to, for example, determine if there are any delays in the pool cleaner reaching the waterline.
Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While claims 1-3 are not patentable for the reasons provided above, in the examiner’s opinion, the prior art fails to teach or render obvious the method further including the steps recited in claims 7 and 9.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
05/18/22